Citation Nr: 1544092	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ankle sprain, claimed as secondary to service-connected bilateral pes planus.
 
 2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011 and May 2013 the Board remanded the issues to obtain outstanding VA treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015 the Veteran's representative waived initial RO review of all evidence added to the file after the issues were certified to the Board.  

In the May 2013 remand, the Board referred to the RO the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board continues to refer this issue to the RO for appropriate action.  


FINDINGS OF FACT

1. In an unappealed November 1978 rating decision, the RO denied service connection for a history of low back pain on the basis that there was no evidence of a chronic disability arising in service and the minor symptomatology experienced at the time of a post-service examination was the result of a post-service injury.  

2. In an unappealed rating decision in October 2000, the RO continued to deny service connection for a history of low back pain on the basis that the condition neither incurred in nor was caused by service nor was there evidence that it was caused or aggravated by the service-connected pes planus.  

3. In the unappealed October 2000 rating decision, the RO denied service connection for a history of a left ankle sprain based on the determination that it was not incurred in or aggravated by service and it was not related to the service-connected pes planus.

4. In an unappealed January 2002 rating decision, the RO determined that new and material evidence was not submitted to reopen the claim of entitlement to service connection for a history of low back pain.  

5. Evidence received since the October 2000 rating decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle sprain.  

6. Evidence received since the January 2002 rating decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1. The October 2000 rating decision denying service connection for a left ankle sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has not been submitted since the last denial of service connection for a left ankle sprain and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The January 2002 rating decision denying to reopen the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4. New and material evidence has not been submitted since the last denial to reopen the claim of service connection for a low back disability and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006); see also VAOPGCPREC 6-2014 (Nov. 21, 2014) (determining that the Veterans Claims Assistance Act of 2000 only requires claim-specific notice and not case-specific notice, and thus there is no requirement to provide notice of the reason(s) for a prior denial with respect to claims to reopen).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2006 of the criteria to reopen the claim of service connection, the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2006.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  VA treatment records in March 2011 show that the Veteran was considering applying for disability benefits with the Social Security Administration (SSA).  In October 2011 the records show that although he was still considering applying for SSA benefits he also was going to meet with his vocational rehabilitation counselor.  In March 2013 VA records show that the Veteran started a new job and was working.  As the evidence does not show nor does the Veteran contend that there are relevant SSA records that need to be obtained, a remand is not warranted to obtain SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (held that VA's duty to assist was limited to obtaining relevant SSA records).

During the appeal period the Veteran was afforded a VA examination in September 2011 for the low back disability and left ankle sprain.  While the Veteran's representative in March 2013 questioned the adequacy of the September 2011 VA examination, the Veterans Claims Assistance Act of 2000 (VCAA) left intact the requirement that an appellant must first present new and material evidence in order to reopen a previously and finally denied claim before the duty to assist provisions of the VCAA are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Since the Board is finding that new and material evidence has not been submitted, a new VA examination is not in order.  In any event, the Board otherwise notes that the Veteran was afforded an adequate VA examination for his low back disability and left ankle disability in September 2011.  

Thus it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Claims to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a November 1978 rating decision the RO denied service connection for a history of low back pain.  The RO concluded that there was no evidence of a chronic disability arising in service.  Minor symptomatology experienced at the time of a post-service examination was found to be the result of a post-service injury.  The Veteran was notified of the RO's decision and the decision became final as the Veteran did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A rating decision in October 2000 entered a merits based denial of service connection for a history of low back pain.  The RO determined that the Veteran's low back disorder was neither incurred in nor was caused by service.  There was also no evidence that it was caused or aggravated by the service-connected pes planus.  The October 2000 rating decision also denied service connection for a history of a left ankle sprain based on the determination that it was not incurred in or aggravated by service and it was not related to the service-connected pes planus.  After receiving notice of the decision, the Veteran did not appeal it and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A rating decision in January 2002 determined that new and material evidence was not submitted to reopen the claim of entitlement to service connection for a history of low back pain.  After receiving notice of the decision, the Veteran did not perfect his appeal and the January 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claims were denied in the above rating decisions.  

It is noteworthy that following the October 2000 rating decision, on VA examination in November 2000 the examiner in evaluating pes planus noted that the Veteran complained of pain extending up over the calf to the level of the lower lumbar spine upon prolonged walking.  However as the examiner's notation of the Veteran's complaints of pain radiating from his feet to his lower back is based on the Veteran's self-reported history it is cumulative of his previous statements at the time of the October 2000 rating decision that he had back pain due to his service-connected pes planus (see July 2000 statement).  Thus the November 2000 VA examination is not new and material evidence and does not vitiate the finality of the October 2000 rating decision. 

The previous denials for the low back disability and left ankle sprain were premised on findings that they were not incurred in or aggravated by service and were not secondary to the service-connected pes planus.  Thus for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the low back disability and left ankle sprain were incurred in or aggravated by service, arthritis was diagnosed within one year of service or there was a continuity of symptomatology of arthritis symptoms since service, or the disabilities were caused or aggravated by the service-connected bilateral pes planus.  

Evidence submitted subsequent to the final October 2000 and January 2003 rating  decisions includes VA treatment records dated from 2000 to 2013, and VA examinations dated in October 2006 and September 2011, and additional statements.   The evidence added to the record is not new and material evidence as it is either cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claims.  The treatment records merely show that the Veteran has a been treated for left ankle pain and low back pain and has been diagnosed with degenerative disc disease and arthritis of the lumbar spine, and left ankle strain .  See, e.g., June 2005 VA MRI, October 2006 VA examination, and VA treatment records dated in December 2010 and December 2012.  

As for the VA examinations in October 2006 and September 2011, they oppose the claims.  On the October 2006 VA examination the examiner opined that pes planus would not cause osteoarthritis of the ankles or a ligament tear and that the degenerative changes in the low back should have no bearing to pes planus.  The examiner concluded that it is less likely as not that the ankle condition and low back condition are the result of the service-connected bilateral pes planus.  On the September 2011 VA examination, the examiner concluded that it is less likely than not that the left ankle sprain was caused or aggravated by pes planus, noting that the left foot pes planus was not as severe as the right.  The examiner determined that degenerative disc disease of the lumbar spine was not caused or aggravated by pes planus as the Veteran only had a slight disruption in gait and there was no evidence of a severely asymmetric gait.  

Lay evidence from the Veteran primarily reiterates his contentions at the time of the prior denials that his left ankle and low back problems are secondary to his service-connected pes planus.   See, e.g., August 2007 notice of disagreement and September 2012 statement.  The Veteran's repeated contentions are redundant of lay evidence he submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at the time of prior final disallowance of the claim is not new evidence).  

In the September 2012 statement the Veteran asserted that on VA podiatry evaluation that same month the medical professionals figured that his ankle problems were because of his feet problems.  The essential document he cites is a September 4, 2012 podiatry consult, which does not address the relationship between his left ankle and feet.  Instead, the consult shows that the Veteran was informed that "(p)odiatry does not make decisions regarding disability and he would only receive podiatric assessment and treatment."  Thus to assert that based on this evidence his left ankle was determined to be secondary to the service-connected pes planus is inherently incredible.  Similarly his assertion in his March 2008 Form 9 Appeal that a VA neurologist related his left ankle and low back problems to pes planus is inherently not credible as it is not substantiated by the VA medical evidence of record.  Thus these statements are not new and material evidence.
 
Accordingly, the Board finds that the evidence received since the last final rating decision in October 2000 denying service connection for a left ankle sprain and the last final rating decision in January 2002 denying to reopen the claim of service connection for a low back disability, while not previously considered, does not raise a reasonable possibility of substantiating the claims.  Therefore, the evidence is not material and thus the appeal to reopen the Veteran's claims for service connection for a left ankle sprain and a low back disability is denied.  


ORDER

The application to reopen the claim of entitlement to service connection for a left ankle sprain is denied.

The application to reopen the claim of entitlement to service connection for a low back disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


